On Motion for Rehearing.
BARROW, Chief Justice.
I respectfully dissent. It cannot be said that the contract of June 25, 1968, provides, as a matter of law, for deferred payments so as to bring this case within the rule set forth in Bryant v. Clark, 163 Tex. 596, 358 S.W.2d 614 (1962). The contract in Bryant expressly provided for “15 annual installments.” In Goode v. Westside Developers, 258 S.W.2d 844 (Tex.Civ.App.-Waco 1953, writ ref’d n. r. e.) the contract sued on provided for the “balance of the purchase price to be paid in monthly installments.”
The sales contract sued on herein is on a printed form. Paragraph “2” thereof sets forth the consideration. Inserted in this paragraph is “$200,000” as the purchase price, and the figure “$5,000” is inserted as the cash payment as well as the part payment. Significantly, although ample space is provided therefor in the form, nothing was inserted by the parties regarding a deferred payment. The provision regarding “any note or notes for deferred purchase money” referred to in the majority opinion is a part of the printed form. It is shown by affidavits filed herein that seller’s accountant was to recommend the method of payment. Inferentially at least, the balance could be paid at time of closing if seller’s accountant so recommended. There is evidence that the buyer had made financial arrangements to pay the entire purchase price, if requested by seller. See Fleischer v. Levenson, 418 S.W.2d 581 (Tex.Civ.App.-San Antonio 1967, writ ref’d n. r. e.). The above printed provision would not be inconsistent with such a payment.
In Garcia v. Karam, 154 Tex. 240, 276 S.W.2d 255 (1955) our Supreme Court recognized as settled law that the Statute of Frauds does not require that the consideration in a contract for the sale of realty be expressed in writing. Such rule was reaffirmed in Dracopoulas v. Rachal, 411 S. W.2d 719, 722 (Tex.1967). See also Brevard v. King, 400 S.W.2d 576 (Tex.Civ. App.-Austin 1966, writ ref’d n. r. e.).
An almost identical contract was upheld in Bleeker v. Morrison, 458 S.W.2d 709 (Tex.Civ.App. — Eastland 1970, no writ). Although it was urged that the contract violated the Statute of Frauds because it did not set out the details of the manner of payment of the total consideration.
*104The contract involved herein does not show on its face that it is unenforceable under the Statute of Frauds. I would reverse the summary judgment and remand the cause for trial on the merits.